174 S.W.3d 728 (2005)
RONALD BLEWETT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64745.
Missouri Court of Appeals, Western District.
November 1, 2005.
*729 Jeannie Willibey, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before SPINDEN, P.J., and HOWARD and HOLLIGER, JJ.

Order
PER CURIAM.
Ronald Blewett appeals from a judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Blewett claims that the motion court clearly erred in not granting an evidentiary hearing on his claims that his trial counsel was ineffective: (1) for failing to move for a mistrial after Kansas City television newscasts reported Blewett's prior conviction and described him as a sex offender; and (2) for precluding Blewett from testifying in his own defense.
Having reviewed the record, we find that the motion court did not clearly err in denying Blewett's Rule 29.15 motion without an evidentiary hearing. A written opinion would serve no jurisprudential purpose. However, we have provided the parties with a memorandum setting forth the reasons for our decision.
Affirmed. Rule 84.16(b).